ON REHEARING.
PER CURIAM. —
We granted and have had a rehearing of this case and only care to add to the opinion delivered at the first hearing, the following: Defendant seeks to enlarge its defense so as to cover theories not *254advanced to the trial court, nor to this court at the first hearing. It is now said that the 0 ’Hare transaction shows not only that Grob, cashier of the plaintiff bank, became aware that Ogden was guilty of forgery in having signed his name as cashier on the- back of the 0’ITare note, but that he “knew that Ogden has obligated his bank on a note in which it had no interest. ’ ’ Defendant then proceeds to enlarge upon this by arguing that even though it be conceded that Grob did not think Ogden had intended a forgery, he must have known that he intended to obligate the bank; and hence was bound to have notified defendant as provided in the bond.
This new theory should be disposed of substantially along the same lines that we disposed of the point originally made as to the forgery.
But aside from this, it is a familiar rule that an appellant is only permitted to advance on appeal such theories as he advanced at the trial (Daugherty v. Gangloff, 239 Mo, 649, 660; Henry Co. v. Bank, 208 Mo. 209, 226; State ex rel. v. Ice Co., 246 Mo. 168, 201); and also such points as he preserves and makes at the hearing on appeal as grounds for reversal. [Sharp v. Ry. Co., 139 Mo. App. 525, 534.] In this case the point now urged was not offered to be submitted by defendant at the trial, either in its instructions given or refused. The instruction submitted in the O’Hare transaction was confined by defendant to the matter of forging Grob’s name. If die defendant wished to present the point now made, it should have embodied it in a plain instruction to that effect. Not having done so the point is considered to be abandoned. [Keele v. Ry. Co., 258 Mo. 62, 75.] It is true that defendant asked a general demurrer to the evidence which the court refused and it is now sought to make that request cover this new theory. But it cannot be done; for it is decided in Chinn v. Naylor, 182 Mo. 583, 594, 595, that “a general demurrer to the evidence cannot *255be used for the purpose of injecting into a case in the appellate court, questions that were not in some manner specifically called to the attention of the trial court, and upon which it cannot be seen that the trial court had am opportunity to and did rule.”
That defendant has no right, at this day, to bring forward this theory is further made manifest by its action in this court. Defendant’s statement of the case prefixed to his brief makes no reference to the point. In that brief defendant set out eight special assignments of errors and this point is not mentioned. The brief itself, which the statute requires to specifically point out the errors upon which a reversal of the judgment is asked, does not include the point. It complains of the refusal of instruction No. 1, which is upon the question of forgery only and the duty of plaintiff to have notified defendant of such forgery. The brief is made up of propositions of law and authorities cited to sustain such propositions, together with a running written argument on these, and nowhere is the point suggested that it now brought forward as having been overlooked by the court.
It is intimated by defendant that plaintiff recognized that such point was in the case by its instruction No. 3. If that were true, we do not see how it would relieve defendant of its duty to make all its points of defense in the trial court, and of its duty to specifically state in this Court, its points for reversal. But the instruction referred to does not recognize tne point now urged. It clearly shows, with other parts of the case, that the only idea in the mind of the counsel in the trial was that Ogden had committed a forgery.
A re-examination of the record in connection with the arguments of counsel, have convinced us that the cause was properly disposed of in the original opinion. The judgment is therefore affirmed.
All concur.